Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-3, 5-8, 10-13, 15-18 and 20 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Examiner has given weight to each claimed preamble in the independent claims 
	For claim 1, Prior art Qualcomm (3GPP R2-1807534) at Fig.3 shows UE sending temporary capability restriction request to the base station that includes capability group (=assistance information). Page 2; section 2 discloses capability group corresponds UE capabilities e.g. MIMO layer. Qualcomm at Section 2, Fig.3; shows the UE receiving RRC connection reconfiguration message and also discloses gNB restrict the UE capability. Section 2 also discloses a prohibit timer in the UE. Section 2; Fig.3 shows and discloses of communication with the base station based on the RRC connection reconfiguration message and prohibit timer information
 	Prior art Oyman at [0078] in the provisional application at pages 4-5 discloses a prohibit timer is configured by the network node to prevent the UE from sending the indication too frequently. [0078] also discloses different cDRX cycle is configured based on good quality radio and bad quality radio
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 	  	Claims 6, 11 and 16 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478